Title: To James Madison from Joseph Chew, 2 December 1796
From: Chew, Joseph
To: Madison, James


Dear Sirs
Montreal 2d Decr. 1796
Having a Large Sum of money to Pay to Sir John Johnson and his not being acquainted with you made him wish me to give him a Power of Attorney for the disposial of my Two thousand Acres of Land in Bourbon County Kentucky. I have therefore given a Power of this date with Authority to Substitute and I believe he will appoint Robert Watts Esqr. of New York to Act for him, by this Power to Sir John that given to you in March last is revoked, and if you have disposed of the Land or any Part thereof be pleased to Remit the money to Mr Watts.
I most earnestly intreat you by Every connection and the Sincere friendship between us to give Mr. Watts or whoever may Transact this business for Sir John all the Assistance in your Power that the best price that it is possible may be obtained for the Land, and have the Goodness to Write to Mr. Zachry. Taylor of Fayette County (who Sent me the Survey returned to you) to do the Same. I beg to Add your utmost Endeavours to have this done will Oblidge me in the most Essential and particular manner. I am My Dear Sirs Your Affectionate & Sincere Friend
Joseph Chew
